        Case 1:19-cv-00427-LY Document 48 Filed 07/15/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT FOR
                     THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


 CONNOR and AMANDA
 ELLIOTT, individually and as next
 friend of N.E., their minor child,


 Plaintiffs
                                                    NO. 1:19-CV-00427-LY
 vs.


 UNITED STATES OF AMERICA,


 Defendant




       UNOPPOSED PLAINTIFFS’ MOTION TO APPROVE
                                  SETTLEMENT

       Plaintiffs move the Court to approve settlement in the above styled

matter. The Plaintiffs would show that this Court has the legal and factual

basis to approve the settlement agreed to by the parties.


 1.      Legal Basis

       First, the Court has the legal basis to approve the settlement between

the parties. Federal courts routinely approve settlements in FTCA cases in-

volving minors. Kile v. United States, 915 F.3d 682, 684–85 (10th Cir. 2019),

as corrected (Feb. 15, 2019); Baker v. Chevron USA, Inc., No. 105-CV-227,

2007 WL 315346, at *4 (S.D. Ohio Jan. 30, 2007); Hernandez v. United States,

No. 3:19-CV-1457-AHG, 2020 WL 6044079, at *5 (S.D. Cal. Oct. 13, 2020);

Shaw v. United States, No. CIV 17-0147 JB/LF, 2018 WL 3598513, at *10



                                      Page 1 of 4
       Case 1:19-cv-00427-LY Document 48 Filed 07/15/21 Page 2 of 4




(D.N.M. July 26, 2018). Federal courts approve such settlements by first

ensuring that it is in the best interests of the minor. Id. See also Reo v.

United States Postal Service, 98 F.3d 73, 76 (3d Cir.1996); Goodman v. United

States, No. CIV.A. 306CV-201-H, 2007 WL 1652027, at *1 (W.D. Ky. June 1,

2007); Meyers v. United States, No. 6:13-CV-1555-ORL, 2014 WL 5038585, at

*3–4 (M.D. Fla. Sept. 29, 2014); A. M. L. v. Cernaianu, No.

LACV1206082JAKRZX, 2014 WL 12588992, at *3 (C.D. Cal. Apr. 1, 2014).

The Stipulation for Compromise Settlement Agreement is attached as

Exhibit 1. The Reversionary trust is attached as Exhibit 2.


 2.     Factual Basis

      Second, approving the settlement is in the best interests of N.E. Here,

the Court-appointed Guardian Ad Litem authored his report after reviewing

the case file. The Parties incorporate by reference the Guardian Ad Litem’s

report which recommends approval of the proposed settlement (ECF No. 47).

      Currently, N.E.’s parents manage and support him. Given N.E.’s

injuries, the Guardian Ad Litem, and the Elliott Family believe that

approving the settlement is in the best interests of N.E. Accordingly, the

Plaintiffs have attached as an exhibit to this motion an order that the
Plaintiffs request the Court enter.




                                      Page 2 of 4
Case 1:19-cv-00427-LY Document 48 Filed 07/15/21 Page 3 of 4




                              Respectfully Submitted,


                              /s/ Jamal K. Alsaffar
                              JAMAL K. ALSAFFAR,
                                  jalsaffar@nationaltriallaw.com
                                  Texas State Bar #2402719
                              TOM JACOB,
                                  tjacob@nationaltriallaw.com
                                  Texas State Bar #24069981
                              WHITEHURST, HARKNESS,
                                  BREES, CHENG, ALSAFFAR,
                                  HIGGINBOTHAM, & JACOB
                                  P.L.L.C.
                                  7500 Rialto Blvd,
                                  Bldg. Two, Ste 250
                                  Austin, TX 78735
                                  (512) 476-4346 (o)
                                  (512) 467-4400 (f)

                              JESSE M. REITER, pro hac vice
                                jreiter@abclawcenters.com
                                Michigan State Bar #P40692
                              ANNE RANDALL, pro hac vice
                                arandall@abclawcenters.com
                                Michigan State Bar #P36842
                              REITER & WALSH, P.C.
                                122 Concord Road
                                Bloomfield Hills, MI 48304
                                (248) 593-5100 (o)
                                (248) 593-5108 (f)

                              Attorneys for the Plaintiff




                         Page 3 of 4
      Case 1:19-cv-00427-LY Document 48 Filed 07/15/21 Page 4 of 4




                   CERTIFICATE OF SERVICE

    By my signature above, I certify that a copy of this pleading, Unopposed

Plaintiffs’ Motion to Approve Settlement, has been sent to the following on

July 15, 2021 via the Court’s CM/ECF notice system.



                                       Kartik Venguswamy
                                       U.S. Attorney’s Office
                                       Western District of Texas
                                       903 San Jacinto Blvd., Suite 334
                                       Austin, TX 78701
                                       512-370-1294
                                       kartik.venguswamy2@usdoj.gov




                                  Page 4 of 4
